Order entered June 27, 2019




                                                              In The
                                              Court of Appeals
                                       Fifth District of Texas at Dallas
                                                     No. 05-19-00404-CV

                            IN THE INTEREST OF T.A.H. AND L.L.M., CHILDREN

                                  On Appeal from the 255th Judicial District Court
                                               Dallas County, Texas
                                       Trial Court Cause No. DF-18-04370

                                                            ORDER
                The reporter’s record in this case has not been filed. By letter dated June 7, 2019, we

       informed appellant the court reporter notified us that the reporter’s record had not been filed

       because appellant had not (1) requested the record; or (2) paid for or made arrangements to pay

       for the record.1 We directed appellant to provide the Court with written verification showing the

       reporter’s record had been requested and that appellant had paid for or made arrangements to pay

       for the record or had been found entitled to proceed without payment of costs. We cautioned

       appellant that failure to provide the required documentation within ten days might result in the

       appeal being ordered submitted without the reporter’s record.                       To date, appellant has not

       provided the required documentation nor otherwise corresponded with the Court regarding the




1
    That notice, as well as certain other notices sent to appellant, was returned to the Court as undeliverable. Appellant has
      not contacted the Court with a current address.
status of the reporter’s record. Accordingly, we ORDER this appeal submitted without a

reporter’s record.

       Appellant’s brief is due THIRTY DAYS from the date of this order.


                                                 /s/    BILL WHITEHILL
                                                        JUSTICE